OPINION — AG — 68 O.S. 1971 234 [68-234], PROVIDES, IN EFFECT, THAT A TAX WARRANT OR LIEN ISSUED BY THE OKLAHOMA TAX COMMISSION SHALL CONSTITUTE A PRIOR, SUPERIOR AND PARAMOUNT CLAIM AGAINST THE CLAIMS OF UNSECURED CREDITORS AND SHALL CONTINUE UNTIL THE AMOUNT OF THE TAX AND PENALTY DUE AND OWING, AND INTEREST SUBSEQUENTLY ACCRUING THEREON, IS PAID. 40 O.S. 1971 224 [40-224](H) PROVIDES, IN EFFECT, THAT A TAX WARRANT OR LIEN ISSUED BY THE OKLAHOMA EMPLOYMENT SECURITIES COMMISSION SHALL CONSTITUTE AND BE EVIDENCE AND NOTICE OF THE STATE'S LIEN ON THE TITLE TO ANY INTEREST IN ANY REAL PROPERTY OF THE DELINQUENT EMPLOYER AGAINST WHOM SUCH WARRANT ISSUED, IN THE SAME MANNER AND OF THE SAME EXTENT AND EFFECT AS A JUDGEMENT OF THE DISTRICT COURT OF SAID COUNTY IN THE OFFICE OF SAID COURT CLERK, AND IS SUBJECT TO THE PROVISIONS FOR EXECUTION IN 12 O.S. 1971 735 [12-735] CITE: 68 O.S. 1971 234 [68-234] (DAVID K. MCCURDY)